DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant's election with traverse of the first species or the embodiment of Figures 4 through 9 (i.e., “Species A”), readable on claims 1 through 16, in the reply filed on May 13, 2022 is acknowledged.  The traversal is on the grounds that (a) “all of the species have considerable overlapping subject matter”, that (b) “the field of search for one identified claim group would necessarily overlap with the field of search for the other identified claim group”, that (c) “it would not be a serious burden on the Examiner to examine all of the claims presented in this case”, and that (d) furthermore “restriction in this matter would be contrary to current USPTO policy in that maintaining a restriction would impede the examination process and further contribute to the overall backlog of applications at the USPTO”.   
The aforementioned traversal remarks are not found persuasive because, for the most part, applicant has not specifically pointed out the supposed errors in the election/restriction requirement upon which applicant relies for his or her conclusion that the requirement is in error but has merely stated a variety of conclusions without corresponding evidence to back up these conclusions as required.
For example, in support of aforementioned traversal arguments (a), (b) and (c), applicant has merely stated that “all of the asserted Species relate to an air conditioner for a vehicle which includes an air-condition [sic] case with an air passageway, and a blocking member for blocking at least some air in the air conditioning case, or components associates [sic] with the same”. In response the examiner notes that most of the hundreds of thousands of prior art references classified in CPC Subclass B60H in which the instant application is classified all have (in common) an air conditioner for a vehicle which includes an air conditioning case with an air passageway along with some means or structure for blocking some air in the air conditioning case “or components associates [sic] with the same” as argued by applicant. This very broad set of features shared by all of the species in no way lessens the burden on the examiner who, in a limited amount of time per case (with the time being based on one claimed invention per case) has to find the characterizing features corresponding to each species under examination, the characterizing features being as set forth in the original disclosure and in the examiner’s election/restriction requirement—and with the applicant’s traversal remarks failing to address the same. If the examiner has to find and address not one but several different sets of characterizing features (which are patentably distinct from one another based on the current record) as opposed during the search of the corresponding prior art areas and also during the examination of the additional claims corresponding to the additional species, the burden on the examiner does not remain the same but rather it inherently rises. Furthermore, the standard for establishing the search burden for distinct inventions is set forth in the election/restriction requirement and is based on different fields of search being necessary for the different inventions, with the different fields of search being defined to include different search queries or strategies being necessary to find the different distinct features characterizing each distinct species as identified in the election/restriction requirement.
In response to applicant’s aforementioned traversal argument (d), the examiner notes that applicant has failed to point to any supporting document for the same. Furthermore, just applying plain logic, election/restriction requirements allow examiners to address more (and not fewer) applications sooner in the same amount of time and are therefore helpful in reducing any backlog.  
None of applicant’s traversal arguments are found to be persuasive.  The requirement is still deemed proper and is therefore made FINAL.
Claims 17 through 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to the non-elected second and third species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 13, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because each of Figures 4, 10, and 15 shows one or more key elements (i.e., seating part 152, second baffle 175, and/or third baffle 172),  without showing the reference characters corresponding thereto as required. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Furthermore, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims, for example: the drain formed at the central portion in the width direction as recited in claim 11 and claim 12 depending therefrom; and, the drain formed at a portion adjacent to the rear end of the slit to be opened in a side direction as recited in claim 15 and claim 16 depending therefrom.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words in length, because it does not avoid phrases which can be implied (i.e., “The present invention relates to”; note that the first sentence of an abstract need not be a complete sentence), because it does not avoid referring to the purported merits of the invention (i.e., in the first sentence of the abstract), and because it includes indeterminate and/or unclear terms and phrases (i.e., it is not clear to which previously cited element or elements the term “therein” is intended to refer).  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: there does not appear to be any corresponding detailed description in the specification corresponding to Figure 15.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “discharge part” and “blocking member” appearing throughout claims 1 through 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and contain at least some idiomatic and/or grammatical informalities.
More specifically, none of claims 1 through 16 are clearly written in the accepted format, beginning with a preamble followed by a transitional phrase (i.e., “comprising” or “consisting” or “essentially consisting”) bridging the preamble with the body of the claim. Instead, all of the claims appear to merely consist of a preamble followed by an optional clause beginning with “wherein”. Therefore, taken as a whole, the examined apparatus claims fail to clearly set forth the structural elements which are intended to be required and otherwise necessarily encompassed by the claims and to clearly exclude structural elements which are not intended to be required by the claims. The claims are therefore generally indeterminate and indefinite with regard to the scope of protection sought thereby.
For example, base claim 1 starts off by reciting an “air conditioner for a vehicle which includes an air-conditioning case having an air passageway therein, a heat exchanger disposed in the air passageway of the air-conditioning case, and a discharge part for discharging condensate”. However, it is not clear whether the term “which” refers to the previously recited vehicle or to the previously recited air conditioner. Similarly, it is not unequivocally clear to which previously recited element(s) the indeterminate term “therein” is intended to refer, thus further rendering indefinite the metes and bounds of protection sought by the claim and by all claims depending therefrom. Lastly with regard to base claim 1, in the absence of a transitional phrase setting forth what is being claimed, it is not at all clear which structural elements are intended to be positively recited by the body of the claim (if the claim has a body) nor whether the claim even has a body or instead merely has a lengthy preamble as written.
Dependent claims 2 through 16 all similarly lack a transitional phrase, and instead merely recite a plurality of contingent “wherein” clauses which fail to clearly limit the scope of protection sought by the claims. See MPEP 2111.04 relating to contingent clauses.
With regard to claim 2 as written, it is not clear whether the term “which” is intended to refer back to the previously recited discharge part or to the previously recited drain hole, thus further rendering indefinite the metes and bounds of protection sought by the claim and by any claims depending therefrom.
Additionally, with regard to claim 2 as written, it is not at all clear which direction is intended to be encompassed by the limitation “in an air flow direction” since there are many possible air flow directions, with all being variable as well, and since no particular air flow direction is previously defined. 
The limitations “wherein the blocking member gathers the condensate to perform buffering before the condensate generated from the cooling heat exchanger is discharged to the drain hole and prevents air, which does not exchange heat, from leaking between the air-conditioning case and the cooling heat exchanger seated on the air-conditioning case” in claim 4 are not at all clear as written. First of all, the limitations appear to recite plural process/method step in an apparatus claim (i.e., “gathers”, “is discharged”, “prevents”), thus making it unclear whether infringement of the inventive apparatus would occur as soon as an apparatus with the same structure as the inventive apparatus is assembled or only once such an apparatus with the same structure is placed into operation in accordance with the claimed method/process steps and thus further rendering indefinite the metes and bounds of protection sought by the claim and by any claims depending therefrom. Secondly, the verb “buffering” lacks an object in the limitations and it is therefore unclear what is being buffered and whether one or more words have been inadvertently omitted from the claim. Thirdly, there is insufficient antecedent basis in the claims for the limitation “the condensate generated from the cooling heat exchanger”. Fourthly, it is not at all clear which previously recited element is intended to be the one “which does not exchange heat” as recited. Lastly, while there is proper antecedent basis in the claims for the limitation “the cooling heat exchanger”, there is insufficient antecedent basis in the claims for the entire limitation “the cooling heat exchanger seated on the air-conditioning case” as recited in claim 4.  For all of the above reasons, the metes and bounds of protection sought by claim 4 as a whole are indeterminable and the patentability of the claim relative to the prior art cannot be determined at this time without an undue and unacceptable amount of speculation by the examiner.
Claim 3 recites that the first baffle is formed between the cooling heat exchanger and a seating part of the temperature adjusting door OR (emphasis added) between the cooling heat exchanger and the drain hole. However, claim 6 which depends from claim 3 recites that the first baffle is disposed between the cooling heat exchanger and the drain hole. If one takes the claim 3 option requiring that the first baffle is formed between the cooling heat exchanger and a seating part of the temperature adjusting door, then it is not clear at all how the first baffle can also (and at the same time) be between the cooling heat exchanger and the drain hole since these two locations are mutually exclusive. If, on the other hand, one takes the claim 3 option requiring that the first baffle is disposed between the cooling heat exchanger and the drain hole, then the limitations in claim 6 depending therefrom are duplicative and redundant and fail to further limit the claim 3 in any way. These issues render indefinite the metes and bounds of protection sought by claim 6 and by all claims depending therefrom.
The limitations “header tanks of the evaporator” and “the header tanks of the evaporator in claim 7 and in claim 8, respectively, lack proper antecedent basis in the claims and are rendered indefinite thereby. Just leaving off “the” immediately “header tanks of the evaporator” in claim 7 does not avoid the lack of proper antecedent basis in the claim. 
With regard to claim 8 as written, it is also not entirely clear what is meant by the limitation “the first baffle gets in contact with the header tanks of the evaporator” due to the idiomatically informal phrase “gets in contact with” as used, thus further rendering indefinite the metes and bounds of protection sought by the claim. 
The limitations “wherein the temperature adjusting door slides in a vertical direction” in claim 9 are not clear as written because these limitations appear to recite a process step in an apparatus claim (i.e., “slides”), thus making it unclear whether infringement of the inventive apparatus would occur as soon as an apparatus with the same structure as the inventive apparatus is assembled or only once such an apparatus with the same structure is placed into operation in accordance with the claimed method/process steps and thus further rendering indefinite the metes and bounds of protection sought by the claim and by any claims depending therefrom.
Furthermore, with regard to claim 9 as written, the limitations “the sliding direction of the temperature adjusting door” and “the extension direction of the first baffle” each lacks proper antecedent basis in the claims. The temperature adjusting door is not inherently a sliding door and it therefore does not inherently have a sliding direction. Furthermore, the first baffle is a three-dimensional element and therefore any direction could be an “extension direction” with the claim and the disclosure failing to further define the same. Claim 9 and all claims depending therefrom are therefore rendered indeterminable with regard to the scope of protection sought.
Lastly with regard to claim 9 as written, the phrase “in parallel with each other” is either idiomatically/grammatically informal as written and/or is missing one or more words as written, thus further rendering the metes and bounds of protection sought by claim 9 and any claims depending therefrom indefinite. 
There is insufficient antecedent basis in the claims for the limitation “the central portion” (both occurrences) in claim 11. It is also not at all clear which structural element’s central portion is being referenced thereby. The location of the drain hole and the metes and bounds of protection sought by the claim and by any claims depending therefrom are thus further rendered indefinite and undeterminable.  
Each of claims 12, 13, and 14 depend from claim 2 indirectly and each recites “the air flow direction”, thus referencing back to the undefined “air flow direction” recited in claim 2. Each of claims 12, 13, and 14 also appears to attempt to define the location of various structural elements relative to the undefined and undeterminable and variable previously recited “air flow direction” of claim 2, thus rendering undeterminable the relative locations of these various structural elements and thus also further rendering indefinite all claims depending from each of these claims.
Claim 15 recites the limitations “wherein the drain hole is formed at a portion adjacent to the rear end of the slit to be opened in a side direction” but these limitations only serve to even further render indefinite the scope of protection sought by claim 15 and by all claims depending therefrom. For example, it is not clear which element’s “portion” is being referenced by the aforementioned limitations. Also, the terms “rear” and “side” are relative terms which are not defined by the claims, thus further rendering indefinite the metes and bounds of protection sought by the claim and by any claims depending therefrom. 
Similarly, to the use of the term “therein” in claim 1 as noted above, it is also not clear to which previously recited elements the indeterminate term “therebetween” in claim 16 is intended to refer, thus further rendering indefinite the metes and bounds of protection sought by the claims.
Any claim not specifically mentioned is at least rejected as being dependent on a rejected claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites that the first baffle is disposed between the cooling heat exchanger and the drain hole and thus merely repeats some of the limitations previously recited in claim 3 from which claim 3 depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best can be understood in view of the indefiniteness of the claims, claims 1 through 3 and 5 through 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman et al. (Publication No. US 2006/0065388 A1).
With regard to claim 1 of the instant application, Newman et al. (i.e., Figure 4) discloses an air conditioner for a vehicle which includes an air-conditioning case or housing 46 having an air passageway therein, a heat exchanger disposed in the air passageway of the air-conditioning case or housing 46, and a discharge part or drainage area 44b for discharging condensate, wherein a blocking member or deflector means 47 for blocking at least some of air or condensate is arranged at a predetermined area between the heat exchanger and the discharge part or drainage area 44b.  
With regard to claim 2 of the instant application, Newman et al. further discloses the air conditioner according to claim 1, wherein the heat exchanger includes a cooling heat exchanger or evaporator 34 and a heating heat exchanger or heater 36, a temperature adjusting door or blend door 37 is disposed between the cooling heat exchanger or evaporator 34  and the heating heat exchanger or heater 36, and the discharge part or drainage area 44b includes a drain hole or drain tube 44, which is disposed at the downstream side of the cooling heat exchanger or evaporator 34 in an air flow direction to discharge the condensate to the outside, and wherein the blocking member or deflector means 47 includes a first baffle or arm 47a protruding from the bottom surface of the air-conditioning case or housing 46.  
With regard to claim 3 of the instant application, Newman et al. further discloses the air conditioner according to claim 2, wherein the first baffle or arm 47a is formed between the cooling heat exchanger or evaporator 34 and a seating part of the temperature adjusting door or blend door 37 or between the cooling heat exchanger or evaporator 34 and the drain hole or drain tube 44.  
With regard to claim 5 of the instant application, Newman et al. further discloses the air conditioner according to claim 3, wherein (at least a portion of) the seating part of the temperature adjusting door or blend door 37 is located lower than (at least a portion of) the cooling heat exchanger in the direction of gravity as broadly interpreted as required for pending claims.  
With regard to claim 6 of the instant application, Newman et al. further discloses the air conditioner according to claim 3, wherein the first baffle or arm 47a is disposed between the cooling heat exchanger or evaporator 34 and the drain hole or drain tube 44.  
With regard to claim 7 of the instant application, Newman et al. further discloses the air conditioner according to claim 6, wherein the cooling heat exchanger or evaporator 34 includes an evaporator 34, and wherein the first baffle or arm 47a extends from the bottom surface of the air-conditioning case or housing 46 to/towards header tanks of the evaporator 34.  
With regard to claim 8 of the instant application, Newman et al. further discloses the air conditioner according to claim 7, wherein an upper portion of the first baffle or arm 47a gets in contact with the header tanks of the evaporator 34 via the deflector means or blocking member 47 as broadly interpreted as required for pending claims.  
The reference thus reads on the claims.
The non-application of prior art against claims 4 and 9 through 16 should not be construed as an indication of allowable subject matter but rather as an indication of the extent of the indefiniteness of the claims to such that considerable and undue speculation would have been required by the examiner in order to enter an obviousness rejection of the claims or to otherwise fully further consider the patentability of these claims relative to the prior art. 
An examiner should not simply speculate about the meaning of the claim language and then enter an obviousness rejection in view of that speculative interpretation. {In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962)} A claim should not be rejected over prior art just because it is indefinite. Ionescu, 222 USPQ at 540 (citing Steele). 
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763